In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-20-00338-CV
                  ___________________________

WOODLAND NURSING OPERATIONS, LLC F/D/B/A EASTLAND NURSING
  & REHABILITATION, AND TRINITY HEALTHCARE, LLC, Appellants

                                 V.

 MISTY VAUGHN, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
                 THOMAS VAUGHN, Appellee


               On Appeal from the 236th District Court
                       Tarrant County, Texas
                   Trial Court No. 236-314075-19


               Before Birdwell, Bassel, and Womack, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

       We have considered the “Joint Motion to Reverse Order Below Pursuant to

Agreement.” Because the parties have settled all matters in the appeal, it is the court’s

opinion that the motion should be granted. We therefore reverse the trial court’s

judgment without reference to the merits and remand to the trial court for entry of

judgment consistent with the parties’ settlement agreement. See Tex. R. App. P.

42.1(a)(2).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: January 7, 2021




                                           2